J-S18029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: W.T.H., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: W.T.H., A MINOR                 :      No. 1560 MDA 2019

               Appeal from the Order Entered September 5, 2019
              In the Court of Common Pleas of Huntingdon County
              Juvenile Division at No(s): CP-31-JV-0000047-2016

    IN THE INTEREST OF: W.T.H., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: W.T.H.                          :      No. 1561 MDA 2019

               Appeal from the Order Entered September 5, 2019
              In the Court of Common Pleas of Huntingdon County
              Juvenile Division at No(s): CP-31-JV-0000068-2011


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY KING, J.:                                FILED MAY 22, 2020

        Appellant, W.T.H., appeals from the orders entered in the Huntington

County Court of Common Pleas, Juvenile Division, which continued for one

year Appellant’s involuntary commitment to a residential sexual offender

treatment facility per 42 Pa.C.S.A. §§ 6401-6409 (“Act 21”). On June 28,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18029-20


2013, the juvenile court adjudicated Appellant delinquent for involuntary

deviate sexual intercourse (“IDSI”) with a child and false reports to law

enforcement authorities at Docket No. JV-0068-2011. The trial court later

issued a dispositional and placement order, which this Court affirmed on April

29, 2014. See In re W.T.H., 102 A.3d 546 (Pa.Super. 2014) (unpublished

memorandum). While in placement, Appellant committed additional sexual

offenses. At Docket No. JV-0047-2016, the trial court adjudicated Appellant

delinquent for indecent exposure, and continued Appellant’s placement at

Docket No. JV-0068-2011. On August 10, 2018, the trial court adjudicated

Appellant a sexually violent delinquent child (“SVDC”) and committed him to

one year of involuntary sexual offender treatment per Act 21. On September

5, 2019, the juvenile court conducted an Act 21 review hearing. That same

day, the court continued Appellant’s Act 21 placement for an additional year

at both docket numbers. Appellant timely filed separate notices of appeal at

each docket number on September 26, 2019. The court ordered Appellant on

September 30, 2019, to file a concise statement of errors complained of on

appeal per Pa.R.A.P. 1925(b); Appellant timely complied.           This Court

consolidated the appeals sua sponte on October 23, 2019.

     In his only issue on appeal, Appellant challenges the validity of his SVDC

status and the constitutionality of Act 21 in light of Commonwealth v.

Muniz, 640 Pa. 699, 164 A.3d 1189 (2017), cert. denied, ___ U.S. ___, 138

S.Ct. 925, 200 L.Ed.2d 213 (2018) (holding registration requirements under


                                    -2-
J-S18029-20


Sexual Offender Registration and Notification Act (“SORNA”) constitute

criminal punishment) and Commonwealth v. Butler, 173 A.3d 1212

(Pa.Super. 2017) (“Butler I”) (holding provision of SORNA which requires

court to designate defendant sexually violent predator (“SVP”) by clear and

convincing evidence violates federal and state constitutions because it

increases defendant’s criminal penalty without fact-finder making necessary

factual findings beyond reasonable doubt).     While Appellant’s appeal was

pending, however, the Pennsylvania Supreme Court reversed Butler I. See

Commonwealth v. Butler, 25 WAP 2018, ___ Pa. ___, ___ A.3d ___, 2020

WL 1466299 (Pa. filed March 26, 2020) (“Butler II”) (providing SVP

registration, notification, and counseling requirements do not constitute

criminal punishment, and thus, adjudication of SVPs by clear and convincing

evidence standard is constitutionally permissible).

      Also while Appellant’s case was pending on appeal, our Supreme Court

addressed the constitutionality of Act 21 in light of Muniz and Butler I in In

re H.R., 41 MAP 2019, ___ Pa. ___, ___ A.3d ___, 2020 WL 1542422 (Pa.

filed April 1, 2020), and this Court en banc considered the same issue in In

re J.C., ___ A.3d ___, 2020 PA Super 115 (en banc) (filed May 13, 2020).

Consistent with Butler II, our Supreme Court held Act 21’s provisions do not

amount to criminal punishment. In re H.R., supra. See also In re J.C.,

supra (holding same). Therefore, Act 21’s mechanism of adjudicating SVDCs

by a clear and convincing evidence standard is constitutionally sound. In re


                                     -3-
J-S18029-20


H.R., supra; In re J.C., supra. In light of the foregoing, Appellant’s sole

issue on appeal merits no relief. Accordingly, we affirm.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/22/2020




                                    -4-